Citation Nr: 0526566	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  94-35 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to Muscle Group XXI and fracture of the 4th rib and 
pleural injury, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active service from July 1946 to 
April 1949.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1994 
rating decision of the Manila, Philippines Regional Office 
(RO) that denied a rating in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXI and fracture 
of the 4th rib with pleural injury, and entitlement to an 
evaluation greater than 30 percent for residuals of gunshot 
wound to the chest and back with injury to Muscle Groups I 
and II.  

The veteran was afforded a personal hearing at the Los 
Angeles, California RO in November 1994.  The transcript is 
of record.  The case was remanded for further development in 
May 1996.

By Board decision in October 1998, separate ratings were 
established for gunshot wounds to Muscle Groups I and II, and 
each was rated 30 percent disabling.  Service connection was 
granted for a chest scar and a back scar was also granted and 
each was rated 10 percent disabling.  The issue of an 
increased rating for residuals of a gunshot wound to Muscle 
Group XXI and old fracture of the 4th rib with pleural injury 
was remanded for further development in October 1998 and 
again in June 2003.

In the accredited representative's written presentation to 
the Board in August 2005, she raised the issue of entitlement 
to a total rating based on unemployability due to service-
connected disability.  This matter has not been adjudicated 
and it is referred to the RO for appropriate action.  

The Board has previously granted a motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  Residuals of a gunshot wound to Muscle Group XXI and 
fracture of the 4th rib with pleural injury are productive of 
no more than moderate disability.

2.  The veteran does not have pulmonary disability related to 
residuals of a gunshot wound to Muscle Group XXI or an old 
fracture of the 4th rib with pleural injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXI and fracture 
of the 4th rib with pleural injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.14, 4.55, 
4.56, 4.73, 4.97, Diagnostic Codes 5321-6845 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA provides four elements of notice that must be given 
to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  First, VA must give tell a claimant what evidence is 
needed to substantiate the claim.  Second and third, VA must 
tell a claimant what evidence the claimant is responsible for 
obtaining and what evidence VA will undertake to obtain.  
Fourth, VA has undertaken to tell claimants to submit 
relevant evidence or information in the claimant's 
possession.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In the July 1994 statement of the case, and the December 
1994, May 1998, June 2003 and June 2005 supplemental 
statements of the case, the veteran and representative were 
notified of the law and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence failed to substantiate the claim.  These 
discussions served to inform him of the evidence needed to 
substantiate the claim.

In letters to the veteran dated in May 2001, October 2001, 
March 2002 and March 2004, he was informed of what medical 
and other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  The March 2004 letter told the veteran that if he 
had any evidence or information in his possession that 
pertained to the claims, he should send it to VA.  38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. at 119-20.  The Court 
went on to say that its decision was not meant to invalidate 
any existing decision made prior to such notice, and, indeed, 
that VA could satisfy VCAA notice requirements by ensuring 
that the proper notice was ultimately provided after the 
initial adverse decision on the claims.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the delayed notice in this case did not 
prejudice the veteran.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
It has scheduled him for a number of VA examinations over the 
years, most recently in March 2004.  Extensive VA and private 
clinical records have requested and associated with the 
claims folder.  See 38 U.S.C.A. § 5103A(b)-(d).  The case was 
remanded for additional development in May 1996, October 1998 
and March 2004.  The veteran has not indicated that there are 
any pertinent clinical records to be retrieved with respect 
to the claim under consideration.  

The veteran's representative has argued that further 
examination is warranted because a "diagnostic difference" 
between VA examiners who said there was no relationship 
between the gunshot wound and pulmonary impairment, and a 
private physician's statement received in July 2005.  The 
private physician opined that the veteran was unemployable by 
reason of the gunshot wound and compromised pulmonary 
function.  The private physician's statement does not contain 
an opinion as to the relationship between the compromised 
pulmonary function and the service-connected gunshot wound.  
As such, there is no conflict for purposes of the issue 
currently before the Board, and further examinations are 
unnecessary.  

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5103A (a) (2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

Service connection for injury to Muscle Group XXI and mild 
pleural cavity injury was established by rating action dated 
in December 1960 under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5321, and rated 10 percent disabling.  Muscle 
Group XXI involves the thoracic muscle group, which is 
involved in respiration.  Diagnostic Code 5321.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The Board notes that the rating schedule criteria for 
evaluating muscle injuries were changed, effective July 3, 
1997.  A new law or regulation applies, if at all, only to 
the period beginning with the effective date of the new law 
or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Under the new and old rating criteria, muscle injury to 
Muscle Group XXI that is slight warrants a noncompensable 
rating.  Moderate injury to Muscle Group XXI is rated 10 
percent disabling.  When muscle injury to Muscle Group XXI is 
either moderately severe or severe, a 20 percent rating is 
assigned. 38 C.F.R. § 4.73, Diagnostic Code 5321.

The provisions of 38 C.F.R. § 4.56 provide criteria for 
determining the severity of muscle injuries.  Prior to the 
July 1997 revisions the regulation read as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.
38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)
38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)
38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Prior to September 5, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6818 (1996) provided criteria for rating residuals of pleural 
cavity injuries, including gunshot wounds.  That regulation 
provided ratings ranging from 20 percent rating when the 
disability was moderate to 100 percent when the disability 
was totally disabling.  Notes to the rating criteria provided 
that shoulder injuries would be separately rated, and that 
ratings would take into account interference with 
respiration.

Under the new Diagnostic Code 6843, the General Rating 
Formula for restrictive lung diseases provides for a 10 
percent evaluation with FEV-1 of 71-80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2004) (traumatic chest wall defect).  

A 30 percent evaluation may be assigned with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids. Id

A 100 percent evaluation is warranted with FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno- suppressive 
medications. Id

Relevant to this claim, Note (3) of Diagnostic Code 6843 
provides that gunshot wounds of the pleural cavity with 
bullet or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20- percent disabling.  Disabling injuries of 
the shoulder girdle muscles shall be separately rated and 
combined with ratings for respiratory involvement.  However, 
there is an exception for involvement of Muscle Group XXI 
(Diagnostic Code 5321), and it is not separately rated.

Factual Background

A service department investigation record dated in November 
1946 noted that in October 1946, the veteran sustained a 
gunshot wound accidentally, with the point of entrance just 
lateral to the sternum at the level of the second rib, and 
the point of exit just below the right scapular border.  In 
November 1946, the chief of surgical facilities at the 
facility where the veteran was hospitalized reported that he 
was recuperating and was expected to have no permanent 
disability when his convalescence was complete.  On 
examination for separation from service in April 1949, it was 
reported that the veteran had scars of the chest, and right 
back, but no complications or sequelae. 

The veteran was examined by VA in November 1960 and September 
1962.  It was reported that a scar attributable to a gunshot 
wound was located at the body of the sternum at the level of 
the 2nd interspace.  There was another scar on the 
interscapular region three inches to the right of midline of 
the back, and one-inch medial of the vertebral border of the 
right scapula.  Both scars were observed to be non-depressed, 
nonadherent, and not painful.  Muscle injury involving the 
intercostal muscles was noted.  The pertinent diagnoses were 
residuals of gunshot wound, through and through, mid chest, 
and injury to pleural cavity without manifestations and/or 
respiratory embarrassment.

The veteran was afforded VA examination in February 1971, and 
had complaints that included pain in the right chest and back 
and a cough.  Physical findings were essentially unchanged 
from previous examination.  The pertinent diagnoses was 
residuals of through and through gunshot wound of right chest 
and healed scars, muscle injury involving Muscle Group XXI, 
old healed fracture deformity of the 4th rib, pleural cavity 
injury, mild, and residuals of pleural disease in lower chest 
shown by X-ray were rendered.

Private medical records from St. Mary's Infant Hospital dated 
in September 1992 reveal a diagnosis of pulmonary 
tuberculosis (PTB), minimal, on the left.

A VA examination was conducted in February 1994 whereupon the 
veteran's complaints included constant pain in the chest, and 
difficulty breathing that had worsened during the 1990's.  
Following examination, the diagnoses included chronic pain in 
the chest and right shoulder at the entrance and exit sites 
of an old gunshot wound.

The veteran presented testimony upon personal hearing on 
appeal in November 1994 to the effect that chest pain 
bothered him a great deal, particularly in cold weather.  He 
stated that his chest hurt when he took a deep breath or 
sneezed, and that his primary problem was pain.

Private medical treatment records from R. Mungcal, M.D., 
dated between December 1993 and August 1996, show that the 
veteran reported breathing difficulty for several years, and 
coughing.  It was noted that the veteran had a history of 
smoking cigarettes.  In December 1993, impressions of chest 
pain, and possible chronic obstructive pulmonary disease 
(COPD) were recorded.  The physician also noted history of a 
gunshot wound to the chest in 1946.  In June 1996, the 
veteran was examined with regard to complaints of chest pain 
and easy fatigability.  The assessments included chest pain 
and residuals of a gunshot wound in 1946 with entrance and 
exit wounds.

The veteran was afforded a VA neurologic examination in 
August 1997.  His complaints at that time included pain in 
the chest when he coughed or sneezed.  It was indicated that 
there was no evidence on examination that the veteran had 
suffered injury to his peripheral nervous system from gunshot 
wounds.  His painful symptoms were found to be primarily 
related to right shoulder disability for which he had been 
prescribed medication.  He also related that had stopped his 
employment as a security guard in 1984 because of age, right 
shoulder disability and pain in the left hip that prevented 
him from standing for long periods of time.  

Upon neurological evaluation, a small dime-sized, well-healed 
scar anteriorly in the chest at the margin of the sternum on 
the right side at about the level of the fourth or fifth rib 
was noted to be what was left of the entry wound of a bullet.  
The examiner reported that X-ray examinations of the chest 
and shoulder showed no acute disease and were normal.

A VA joint examination was also performed in February 1998.  
Review of the claims folder was noted.  On physical 
examination, a bullet entry wound was observed at the level 
of the third rib on the sternum.  The exit wound was 
nonadherent and mildly tender.  The scar was not keloidal.  
The veteran was noted to have pectus excavatum to a moderate 
degree.  Following examination, diagnoses were rendered of 
COPD, moderate; and marked atrophy and weakness of the 
musculature of the right shoulder girdle secondary to disuse 
and pain resulting from a gunshot wound to the chest.  

Upon VA pulmonary examination in March 1998, the veteran 
related that he had shortness of breath on activity such as 
walking 50 yards or more.  He stated that he had occasional 
nocturnal dyspnea, frequent cough with chest pain, and 
sneezing with chest pain.  It was reported that any use of 
the chest muscles caused pain in the right chest.  He said 
that he had smoked in service, but not afterwards.

Excursions of the lungs were 3.5 centimeter on both sides.  
There was no abnormal use of the accessory muscles of the 
chest.  The right lung had bronchial breath sounds in the 
right middle right and lower lobe.  It was noted that the 
lungs had sibilant rhonchi in the left upper and lower lobe.  
No rales were appreciated. 

X-rays dated in June and October 1993 were compared.  It was 
noted that pulmonary function tests obtained in February 1998 
showed moderate obstructive ventilatory defect with some 
improvement in spiral metric indices after bronchodilator 
therapy.  There was evidence of air trapping and severe 
impairment of diffusing capacity.  Following examination, a 
pertinent diagnosis of chronic obstructive pulmonary disease, 
moderate, was rendered. 

The veteran underwent VA orthopedic and neurologic 
examinations in September 2000 where it was reported that his 
primary complaints affecting the right upper extremity were 
associated with Muscle Groups I through IV.  There was no 
evidence of tendon, bone, joint, and nerve damage or muscle 
herniation.  No abnormal findings pertaining to Muscle Group 
XXI were reported.

VA outpatient clinical records dated between 1996 and 2001 
reflect that the appellant received treatment for numerous 
complaints and disorders including respiratory symptoms and 
coughing.  Bronchitis was diagnosed in January 1998.  He was 
seen for tightness in the chest, mild wheezing and shortness 
of breath of one week's duration in June 1999.  Pain was 
reported in the right upper back and shoulder.  Impressions 
of asthma and back pain were provided.  Albuterol was 
prescribed.  An April 2001 notation of asthma was recorded.  
In September 2001, it was noted that the appellant complained 
of shortness of breath with exertion.  Occasional wheezing 
relieved by Albuterol was reported. 

The veteran was afforded a VA respiratory examination in 
March 2004 for lung disease claimed to have resulted from a 
gunshot wound to Muscle Group XXI with fracture of the fourth 
rib and pleural injury.  It was noted that claims folder was 
reviewed.  The history of in-service gunshot wound injury was 
recited.

The veteran stated that he had a chronic nonproductive cough 
that was worse at night.  He denied a history of past or 
present hemoptysis.  There was no history of anorexia or 
weight loss secondary to chronic pulmonary disease.  It was 
reported that there was no way to assess the degree of 
dyspnea on exertion because the veteran had extreme 
difficulty ambulating.  It was noted that his current 
medications were an Albuterol inhaler and theophylline.  He 
denied having ever used oxygen.  

The examiner related that the diagnosis in the computer 
history was asthma, and that this was supported by the 
medications the veteran took.  It was reported that the 
appellant was not incapacitated by lung disease, and that 
incapacitation was primarily due to neurologic problems 
limiting his ambulation.  

Physical examination revealed that the chest was symmetrical.  
Breathing was not labored during the course of the 
examination.  It was noted to be shallow with little effort 
when asked to take deep breaths.  The lungs were clear.  
Breath sounds were distant.  Percussion revealed no dullness.  
An X-ray of the chest disclosed slight left pleural 
thickening, clear lungs, normal heart size and no hilar 
masses.  

The examiner related that the veteran apparently had old 
tuberculosis that was indicated on X-rays in 1993.  It was 
reported that pulmonary function tests performed in March 
2003 and repeated several days later were uninterruptible due 
to various factors, primarily a lack of cooperation on the 
part of the veteran.  It was noted, however, that arterial 
blood gases done at the time showed mild respiratory 
acidosis.  Following examination and testing, a diagnosis of 
restrictive lung disease with diminution of diffusing 
capacity, unlikely related to gunshot wound to chest in WWII 
was rendered.

Records from the Sycamore Park Care Center show that the 
veteran was hospitalized in May 2005 for treatment of 
pneumonia.  The gunshot wound was not reported as a 
diagnosis.  Muscle weakness was noted.

In a statement dated in June 2005, Gayle V. Mithcell Worrell, 
M.D., opined that the recent episode of pneumonia had 
aggravated the chest pain resulting from the veteran's old 
"war-related" injury.  

Legal Analysis

Service medical records reflects that the veteran sustained a 
through and through gunshot wound with injury to Muscle Group 
XXI.  He was noted to have been hospitalized, but returned to 
duty within a relatively short period of time.  There is no 
service department or other evidence showing hospitalization 
for a prolonged period, nor is there a record of consistent 
complaints or cardinal signs or symptoms of muscle disability 
in this respect.  There is no report in service that the 
injury required debridement, or resulted in comminuted 
fracture, prolonged infection, or sloughing of soft parts, 
and examination has not disclosed intermuscular scarring.  
The veteran was reported to have no complications or sequelae 
at separation from service in April 1949.  In other words, 
the history, type of injury, and objective findings are not 
consistent with the new or old criteria for more than a 
moderate injury.

While a private physician has recently reported increased 
pain during an episode of pneumonia, the physician did not 
report any of the objective findings needed for more than a 
moderate muscle injury.

The Board notes that the veteran's injury did involve a track 
through one or more muscle groups, but there are no 
indications of a loss of deep fascia, muscle substance, or 
normal resistance compared with the sound side with respect 
to Muscle Group XXI.  Recent VA examinations have not 
disclosed decreased strength or functional loss relating to 
Muscle Group XXI, nor has any other significant disability 
been clinically attributed thereto.  The record clearly 
documents that whatever muscular compromise the veteran 
experiences on his right side is related to Muscle Groups I 
and II which were dealt with in a prior Board decision.

The Board thus finds that the clinical evidence does not show 
that Muscle Group XXI injury residuals meet the criteria for 
moderately severe impairment or injury under the new or old 
versions of 38 C.F.R. §§ 4.55, 4.56, or 4.73, Diagnostic Code 
5321.  

The Board has considered the provision of a higher evaluation 
on the basis of functional impairment under 38 C.F.R. 
§§ 4.40, 4.45.  As noted previously, however, the clinical 
evidence does not report any limitation of motion relating to 
Muscle Group XXI.  Any painful residuals, weakness, lack of 
endurance, etc., have been causally related to Muscle Groups 
I and II that are not at issue here.  Therefore, there is no 
basis for a higher evaluation for Muscle Group XXI on the 
basis of any attendant functional impairment.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The disability could also be rated on the basis of any 
associated respiratory impairment due to gunshot wound to the 
pleural cavity.  See 38 C.F.R. § 4.97, Diagnostic Code 6843 
(traumatic chest wall defect).  The evidence in this regard 
reflects that the appellant has had long-standing respiratory 
symptomatology that has at various times included shortness 
of breath, coughing, rhonchi, wheezing, difficulty breathing, 
pain in the chest, and pain on deep inspiration.  His 
symptoms have been attributed to a number of conditions over 
the years including pulmonary tuberculosis, asthma, 
bronchitis, pneumonia and COPD, etc.

The record reflects that although injury to the pleural 
cavity was noted on VA examinations in 1960 and 1962, it was 
found to be without current respiratory manifestations or 
compromise.  Numerous X-rays of the chest have been obtained 
over the years without evidence of any bullet or missile 
retained in the lung.  The 4th rib fracture is reported to be 
healed.  

The Board notes that although reference to gunshot wound 
injury to the chest has been recorded on occasion when the 
veteran has been examined for respiratory symptoms, no 
medical practitioner has related pulmonary disease to 
service-connected pleural cavity injury.  While the veteran 
asserts that he now has pulmonary disability related to 
gunshot wound residuals from service, as a layperson without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter in this 
regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Moreover, on most recent VA examination in March 2004, the 
examiner expressly stated that the appellant had restrictive 
lung disease with diminution of diffusing capacity that was 
unlikely related to gunshot wound to the chest in service.  
In view of such, the General Rating Formula for restrictive 
lung diseases under Diagnostic Code 6843 or the old 
Diagnostic Code 6818 does not provide a route to an increased 
rating.

The Board thus concludes that the 10 percent rating currently 
in effect for residuals of gunshot wound to Muscle Group XXI 
and fracture of the 4th rib with pleural injury adequately 
contemplates any and all disability associated with that 
disability, to include reported pain, and does not more 
nearly approximate the criteria for a 20 percent rating in 
this regard.  See 38 C.F.R. § 4.7 (2004).  The preponderance 
of the evidence is against the claim, and the doctrine of 
reasonable doubt is not for application. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
38 C.F.R. § 4.21 (2004).  Under these circumstances, an 
increased rating must be denied.


ORDER

An increased rating for residuals of a gunshot wound to 
Muscle Group XXI and fracture of the 4th rib with pleural 
injury is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


